Rav, J.
This cause originated in the circuit court of St. Louis city. It is a mandamus proceeding, the object of which is to compel the respondent, who is auditor, of the city of St. Louis, to audit and allow a voucher for two hundred dollars, for current expenses of the police department, made out as follows :
“The city of St. Louis to James L. Blair, vice and acting President, Dr. Two hundred dollars. For current expenses of the police department $200.00 police and. all1 other salaries and current expenses.”
*410This was duly certified as correct, aud as having been approved by the board of police commissioners. Before the adoption of the scheme and charter, it would have been the duty of the auditor to audit and allow the account. This is not denied, but the respondent con-. tends that the laws authorizing the auditor to allow it, in that general form, have been repealed by section 16,. of article 16, of the charter of the city (2R. S., 1879, p. , 1627), which provides: “That all claims against the1 board of police commissioners, including salaries, shall be paid out of the city treasury in the same manner as-other claims against the city are paid and said claims. shall be certified to by the president and secretary of said board and audited as provided in this charter for claims against the city, and all acts or parts of acts inconsistent with or in conflict with this section are hereby repealed.” It is further provided by section 21, article 4, of said charter: That it shall be the duty of the auditor of the city to examine, adjust, and audit all unsettled accounts, claims and demands against the city for the payment of which any money may be drawn from the city treasury, and after having examined the same with all accompanying vouchers and documents he shall • certify thereon the balance or true state of such claim or demand, and draw his warrant on the treasurer in payment thereof, but no such claim or demand, or any part thereof, shall be audited against the city unless it is authorized by law or ordinance and is in proper and fully itemized form, and unless the amount required for the payment of the same shall have been appropriated for that purpose by the assembly. It is further provided by section 11, of article 5, of said charter, that no money shall be paid out of the treasury except on the auditor’s-warrant; and by section 14, of article 5, that no money shall be expended except by ordinance, the provisions of which shall be specific and definite.
There is no necessity for a resort to the doctrine of *411implication to sustain the proposition, that former laws, authorizing the allowance and auditing of claims against the city, inconsistent with the charter provisions, are repealed by the charter. Section 16, article 16, of the-charter, expressly repeals “all acts or parts of acts inconsistent with, or in conflict with this section.” The-only question, therefore, is, is the charter provision in-conflict with the previous laws on the subject. That section provides, that all claims against the-board of police-commissioners shall be paid out of the city treasury, in the same manner as others against the- city are paid .and section 21, article 4, provides how other claims shall be audited, allowed and paid, and expressly forbids the-auditing of any claim, unless it “is in proper and fully itemized form.” The account in question does not comply with that requirement. An itemized account is one-which states the items making up the aggregate of the-demand, and if any good is accomplished by requiring an itemized account, it would be defeated, if claims in the form of this might be audited. It may be that- the-rule hampers and hinders the police commissioners in a proper discharge of their duties, with regard to the de-' tection of crime and the arrest of criminals, but that is-a question for the consideration of the law makers.
The judgment of the circuit court is affirmed.
AH concur, except Sherwood, J., who dissents.